DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/18/22 have been fully considered but they are not persuasive.  Applicant’s relied on the declaration under 37 CFR 1.132 by Mr. Eisenberg to overcome the obviousness rejection is noted but deemed insufficient.
The declaration under 37 CFR 1.132 filed 05/18/22 is insufficient to overcome the rejection of claims 1-5 and 7-20 based upon specific references applied under 35 U.S.C. 103 as set forth in the last Office action because: 
facts presented are not germane to the rejection at issue;
showing is not commensurate in scope with the claims because the aerosolized waste is new matter; 
the declaration is insufficient because it fails to show the combination of Follett and Gould would not reduce the presence of aerosols (new matter) within the lavatory environment or would not prevent particles of the waste material in a toilet bowl from being emitted into the atmosphere;
it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the Follett and Gould references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While applicant’s cited paragraph [0023] supports preventing “particles of the waste material from being emitted into the atmosphere” as amended claims 1, 10, and 13, it fails to provide support for “preventing particles of the waste material from being aerosolized [and emitted] into the atmosphere”.  Hence, the limitation is considered as new matter since it transforms the particles of the waste material into a form of gas which is different from the original disclosed splash.  For the purpose of this examination, the limitation “preventing particles of waste material from being aerosolized” is not considered as part of the claimed limitation.  Claims 2-5, 7-9, 11-12, and 14-20 depend from either claim 1, 10, or 13; hence, they are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,641,934 (hereinafter Follett) in view of and US 4,423,568 (hereinafter Gould).
Regarding claim 1, Follett discloses a shield apparatus (Fig. 11) capable of protecting a health care professional from exposure to a waste material, the apparatus comprising a body portion defined by a curved top edge opposite a straight bottom edge, and a straight left edge and a straight right edge joining the curved top edge and the straight bottom edge, the body portion having a front side and a back side; a handle (23) attached to the front side of the body portion; and wherein, the Follett apparatus is capable of protecting the health care professional by covering a bowl of a flush toilet since Follett discloses, in lines 61-65 of col. 2, different shield sizes; thereby, preventing particles of the waste material in the bowl from being [[aerosolized and]] emitted into the atmosphere.  Although the Follett shield does not include a lip portion defined by a straight front edge opposite a straight back edge, and a straight left edge and a straight right edge joining the straight front edge and the straight back edge, the lip portion having a top side and a bottom side, the front edge of the lip portion joined to the bottom edge of the body portion the lip portion projecting out from the back side of the body portion; however, Follett discloses an optional hole 29 for storing the shield apparatus on a vertical surface (see col. 3, lines 19+).  The Gould reference teaches an analogous shield apparatus to protect the user, wherein the shield (Fig. 2) includes a body portion (90, 92) with a lip portion (rear flange 94) integrally formed at the bottom edge of the body portion for supporting the shield on a horizontal surface (100), wherein the lip portion projecting in a direction defined by a straight front edge opposite a straight back edge, and a straight left edge and a straight right edge joining the straight front edge and the straight back edge, the lip portion having a top side and a bottom side, the front edge of the lip portion joined to the bottom edge of the body portion the lip portion projecting out from the back side of the body portion.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the hole 29 for supporting the shield on a vertical surface of Follett with the flange 94 (lip portion as claimed) for the supporting the shield on a horizontal surface as taught by Gould, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	Regarding claim 2, the limitation of the lip portion is joined to the body portion at an angle of less than 90 degrees is obviously met by the combination of Follett and Gould (see Fig. 7 of Gould, the acute angle between 104 and 94).
Regarding claims 3-4, the combination of Follett and Gould obviously teaches the right edge of the body portion is joined to the bottom edge of the body portion at a first angle of greater than 90 degrees and the left edge of the body portion is joined to the bottom edge of the body portion at a second angle of greater than 90 degrees due to the slant configuration of the right and left edges (27 in Fig. 11 of Follett), wherein the first angle is obviously equal to the second angle due to the symmetrical configuration of the shield in Fig. 11 of Follett.
Regarding claim 5, the combination of Follett and Gould obviously teaches the right edge of the lip portion is joined to the back edge of the lip portion at a first angle of greater than 90 degrees (see the configuration of flange 94 in Figs. 1 and 2 of Gould) and the left edge of the lip portion is joined to the back edge of the lip portion at a second angle of greater than 90 degrees (see the configuration of flange 94 in Figs. 1 and 2 of Gould).
	Regard claim 7, the limitation of the body portion is integral with the lip portion is obviously met by the combination of Follett and Gould (see Fig. 7 of Gould).
Regarding claims 8-9, the translucent or clear acrylic plastic is obviously met by the combination of Follett and Gould (see col. 2, lines 34-45 of Follett).
	Regarding claim 10, the limitations as claimed are the combination of claims 4 and 5 which have been addressed above; wherein, the third and fourth angles as claimed is obviously met the by symmetrical configuration of the flange 94 (lip portion as claimed) of Gould.
	Regarding claims 11-12, the limitations as claimed are similarly rejected to above claims 8-9, respectively.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follett in view of Gould, as discussed above, further in view of US 6,487,730 (hereinafter Pardo).
The limitations of claims 13-20 include structures that are similar to claims 1-9 above except for the step of transferring the waste material to a bowl of a flush toilet while partially covering the bowl with a splash shield and flushing the flush toilet while fully covering the bowl with the splash shield.  Pardo reference which teaches covering a toilet bowl with a shield prevent splashing therefrom while managing the waste material. Therefore, the method claims are obvious to one having ordinary skill in the art at the time the invention was filed when utilizing the shield apparatus of Follett and Gould, as discussed above, in transferring waste material from a child portable toilet to a regular flush toilet as taught by Pardo.  The first angle is equal the second angle of claim 18 is obviously met the by symmetrical configuration of the flange 94 (lip portion as claimed) of Gould.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tuan N Nguyen/
Primary Examiner, Art Unit 3754